Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/603,080 filed on 10/04/2019 is presented for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Acknowledgement is made of applicant’s claim for priority based on applications JP2017-098080 filed in JAPAN on 05/17/2017.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 10/04/2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an input unit and an estimation unit in claim 1, an input unit, a search unit and an output unit in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanazawa (US 2012/0204063) (cited in IDS). 

As per claim 1, Kanazawa discloses an apparatus for estimating anomaly information comprising:
an input unit (Fig. 1, Generator 11) configured to input anomaly data detected as anomaly by an anomaly detecting algorithm that outputs an anomaly degree of input data for vectors, using learning of the vectors in a normal state (Paragraph 91 “The generator 11 generates, if each of P failure elements (FF1-FFP) has a number of failure candidates (activated paths), a combination kv of failure candidates that assigns the failure candidates for the activated path of each failure element FFi. At the start of the analysis, the generator 11 generates an initial value of the combination kv of failure candidates while after the start of the analysis, the generator 11 generates another combination kv of failure candidates through a greedy algorithm or a genetic algorithm that are to be detailed below.”); and
an estimate unit (Fig. 1, Analyzer 12) configured to search for one or more vectors that decrease the degree of anomaly when added to the anomaly data, taking into account a likelihood, for each dimension, of a given dimension being a cause of the anomaly, and estimate the cause of the anomaly based on the searched vectors (Paragraph 92 “The analyzer 12 derives the function f corresponding to the combination kv of failure candidates generated in the generator 11 along the steps (i) through (iii) of a general failure analysis detailed above.”)

As per claim 2, Kanazawa discloses wherein the estimate unit is configured to estimate, as the cause of the anomaly, one or more dimensions taking a non- zero value with respect to the searched vectors (Paragraph 73 “Generally, although optimization of the combination is considered not to be solved because the number of combination increase exponentially, the most cases of failure analysis of the embodiments concern a few, e.g., two or three failure candidates 

As per claim 3, Kanazawa discloses wherein the estimate unit is configured to search the vectors under a constraint condition on a possible range for dimensions of the vectors (Paragraph 72 “In the embodiments, the optimization of a combination kv of failure candidates is solved through the following formulating, so that failure factors can be precisely estimated. Under the presence of P combinations of failure candidates and K.sub.i failure candidates in the i-th combination (i=1, 2, . . . , P), the combination kV.sub.best=(k.sub.best1, k.sub.best2, . . . , k.sub.bestP) of failure candidates which combination minimizes the cost C(k.sub.1, k.sub.2, . . . , k.sub.P) (k.sub.j.ltoreq.K.sub.j; j=1, 2, . . . , P) is derived. An example of the cost C is the inverse of the magnitude of compatibility or the number of explanatory variables, and a combination kv of failure candidates that minimizes the inverse of the magnitude of compatibility or the number of explanatory variables is selected as the most suitable combination kv.sub.best of failure candidates.”).

As per claim 4, Kanazawa discloses wherein the input unit is configured to input a value indicative of variation from the vectors in the normal state, for each dimension of the anomaly data, and the estimate unit is configured to search for the vectors through a value, as an initial value, identified based on the anomaly data and the value indicative of variation (Paragraph 56 “A magnitude of compatibility is a value related to a degree of coincidence between a result of analysis and a measured value. A magnitude of compatibility increases in accordance with increase in the degree of the coincidence while decreases in accordance with decrease in degree of the coincidence. If a correct analysis result is not obtained because failure candidates are not correctly selected, the degree of coincidence between the analysis result and the measured value is low, so that the magnitude of compatibility is small.”).

As per claim 5, Kanazawa discloses wherein the input unit is configured to input a value indicative of variation from the vectors in the normal state, for each dimension of the anomaly data, and the estimate unit is configured to search for the vectors, by fixing, to zero, at least one dimension for the value indicative of variation, the value being smaller than a threshold (Paragraph 56 “A magnitude of compatibility is a value related to a degree of coincidence between a result of analysis and a measured value. A magnitude of compatibility increases in accordance with increase in the degree of the coincidence while decreases in accordance with decrease in degree of the coincidence. If a correct analysis result is not obtained because failure candidates are not correctly selected, the degree of coincidence between the analysis result and the measured value is low, so that the magnitude of compatibility is small.”).

As per claim 6, Kanazawa further comprising an output unit configured to output information relating to the cause of the anomaly based on the searched vectors (Paragraph 67 “Hereinafter, for simplification, description will now be made assuming that the following embodiments carry out a speed path analysis as the failure analysis. In this description, an 

As per claim 7, Kanazawa discloses wherein the output unit is configured to output, as the cause of the anomaly, at least one dimension of which an absolute value exceeds a threshold, from among dimensions of the searched vectors (Paragraph 67 “Hereinafter, for simplification, description will now be made assuming that the following embodiments carry out a speed path analysis as the failure analysis. In this description, an example of a failure element n is a flip flop n (hereinafter abbreviated to a FFn); an example of a failure factor m is a cell type m; and an example of a failure candidate is an activated path connected to a FFn. The following embodiment can also be applied to an error cause analysis in the same manner as a speed path analysis. In an error cause analysis, an example of a failure element is a group (partial circuit) n; an example of a failure factor m is a wiring layer m; and an example of a failure candidate is a candidate region in a group n.”).

As per claim 8, Kanazawa discloses wherein the threshold is a value based on each dimension of vectors searched from previous anomaly data (Paragraph 153).

As per claim 9, Kanazawa discloses wherein the output unit is configured to sort absolute values for each dimension of the searched vectors, and output, as the cause of the anomaly, at least one dimension based on a difference in absolute values between adjoining dimensions (Paragraph 64 “An explanatory variable is an amount am of feature having a weight Xm of a constant value (threshold) or more among amounts a1-aM of feature of failure factors 1-M (e.g., layers and cell types) of a function f(a1, a2, . . . , aM) derived by a linear regression analysis. If a correct result of analysis is not derived due to incorrect selection of failure candidates, the weights of many failure factors (amounts of feature) not related to the failure factor of the failure in question are large to reason the presence of the incorrect failure candidates. For this, as illustrated in FIGS. 2A and 18, the number of explanatory variables greatly increases. On the other hand, if a correct result of analysis is derived due to correct selection of failure candidates, the function f can correctly express the failure, so that the weights of only the failure factors related to the failure are large. Consequently, as illustrated in FIGS. 2B and 17, the number of explanatory variables is two or three.”).

As per claim 10, Kanazawa discloses wherein the output unit is configured to cluster absolute values for each dimension of the searched vectors, and output, as the cause of the anomaly, a dimension appearing in a cluster of a greater statistic quantity with respect to the absolute value (Paragraph 53 “For example, in the error cause analysis, if a net containing a layer of the cause of an error is not correctly selected from the nets belonging to each group n, in other words, if nets regarded as failure candidates of each group n are incorrectly selected, the correct layer causing the failure may not be correctly estimated. In the meantime, if a path causing delay is not correctly selected as an activated path that reaches each FFn in the speed path analysis, in 

As per claim 11, Kanazawa discloses an apparatus for estimating anomaly information comprising:
an input unit configured to input anomaly data detected as anomaly by an anomaly detecting algorithm that outputs an anomaly degree of input data for vectors, using learning of the vectors in a normal state (Paragraph 91 “The generator 11 generates, if each of P failure elements (FF1-FFP) has a number of failure candidates (activated paths), a combination kv of failure candidates that assigns the failure candidates for the activated path of each failure element FFi. At the start of the analysis, the generator 11 generates an initial value of the combination kv of failure candidates while after the start of the analysis, the generator 11 generates another combination kv of failure candidates through a greedy algorithm or a genetic algorithm that are to be detailed below.”);
a search unit configured to search for one or more first vectors that decrease the anomaly degree when added to the anomaly data, taking into account a likelihood, for each dimension, of a given dimension being the cause of the anomaly (Paragraph 72 “In the embodiments, the optimization of a combination kv of failure candidates is solved through the following formulating, so that failure factors can be precisely estimated. Under the presence of P combinations of failure candidates and K.sub.i failure candidates in the i-th combination (i=1, 2, . . . , P), the combination kV.sub.best=(k.sub.best1, k.sub.best2, . . . , k.sub.bestP) of failure candidates which combination minimizes the cost C(k.sub.1, k.sub.2, . . . , k.sub.P) (k.sub.j.ltoreq.K.sub.j; j=1, 2, . . . , P) is derived. An example of the cost C is the inverse of the ; and
an output unit configured to output the cause of the anomaly based on a distance between by using the first vectors and one or more second vectors, the second vectors being of a plurality of vectors of which causes of anomalies are known and being searched in a same manner as the first vectors (Paragraph 72 “An example of the cost C is the inverse of the magnitude of compatibility or the number of explanatory variables, and a combination kv of failure candidates that minimizes the inverse of the magnitude of compatibility or the number of explanatory variables is selected as the most suitable combination kv.sub.best of failure candidates.”).

As per claim 12, Kanazawa discloses wherein an input unit configured to input anomaly data detected as anomaly by an anomaly detecting algorithm that outputs an anomaly degree of input data for vectors, using learning of the vectors in a normal state (Fig. 1, Analyzer 11);
a search unit configured to search for one or more first vectors that decrease the anomaly degree when added to the anomaly data, taking into account a likelihood, for each dimension, of a given dimension being a cause of the anomaly (Paragraph 72 “In the embodiments, the optimization of a combination kv of failure candidates is solved through the following formulating, so that failure factors can be precisely estimated. Under the presence of P combinations of failure candidates and K.sub.i failure candidates in the i-th combination (i=1, 2, . . . , P), the combination kV.sub.best=(k.sub.best1, k.sub.best2, . . . , k.sub.bestP) of failure candidates which combination minimizes the cost C(k.sub.1, k.sub.2, . . . , k.sub.P)  and
the output unit is configured to output the cause of the anomaly based on a result of clustering by use of the first vectors and the one or more second vectors, the second vectors being of a plurality of vectors of which causes of anomalies are known and being searched in a same manner as the first vectors (Paragraph 53 “For example, in the error cause analysis, if a net containing a layer of the cause of an error is not correctly selected from the nets belonging to each group n, in other words, if nets regarded as failure candidates of each group n are incorrectly selected, the correct layer causing the failure may not be correctly estimated. In the meantime, if a path causing delay is not correctly selected as an activated path that reaches each FFn in the speed path analysis, in other words, if the activated path regarded as a failure candidate is incorrectly selected, the cause (e.g. a cell type) of the delay may not be correctly estimated.”).

As per claim 13, Kanazawa discloses a method for estimating anomaly information comprising:
inputting anomaly data detected as anomaly by an anomaly detecting algorithm that outputs an anomaly degree of input data for vectors, using learning of the vectors in a normal state (Paragraph 91 “The generator 11 generates, if each of P failure elements (FF1-FFP) has a number of failure candidates (activated paths), a combination kv of failure candidates that ; and
searching for one or more vectors that decrease the anomaly degree when added to the anomaly data, taking into account a likelihood, for each dimension, of a given dimension being a cause of the anomaly, and estimating the cause of the anomaly based on the searched vectors (Paragraph 92 “The analyzer 12 derives the function f corresponding to the combination kv of failure candidates generated in the generator 11 along the steps (i) through (iii) of a general failure analysis detailed above.”).

As per claim 14, Kanazawa discloses a method for estimating anomaly information comprising:
inputting anomaly data detected as anomaly by an anomaly detecting algorithm that outputs an anomaly degree of input data for vectors, using learning of the vectors in a normal state (Paragraph 91 “The generator 11 generates, if each of P failure elements (FF1-FFP) has a number of failure candidates (activated paths), a combination kv of failure candidates that assigns the failure candidates for the activated path of each failure element FFi. At the start of the analysis, the generator 11 generates an initial value of the combination kv of failure candidates while after the start of the analysis, the generator 11 generates another combination kv of failure candidates through a greedy algorithm or a genetic algorithm that are to be detailed below.”);
searching for one or more first vectors that decrease the anomaly degree when added to the anomaly data, taking into account a likelihood, for each dimension, of a given dimension being a cause of the anomaly (Paragraph 92 “The analyzer 12 derives the function f corresponding to the combination kv of failure candidates generated in the generator 11 along the steps (i) through (iii) of a general failure analysis detailed above.”); and
outputting the cause of the anomaly based on a distance between by using the first vectors and one or more second vectors, the second vectors being of a plurality of vectors of which causes of anomalies are known and being searched in a same manner as the first vectors (Paragraph 96 “The determinator 14 determines a combination kv.sub.best=(k.sub.best1, k.sub.best2, . . . , k.sub.bestP) of failure candidates which combination minimizes a cost C(kv) derived by the cost calculator 13 among the combinations kv of failure candidates that the generator 11 generates. The combination kv.sub.best of failure candidates determined by the determinator 14 and the function f(kv.sub.best) used when the same combination kV.sub.best of failure candidates is selected are output. The processor 10 estimates a factor of failure based on the form of the function f(kv.sub.best) in the same manner as the above step (iv) of a general failure analysis.”).

As per claim 15, Kanazawa discloses wherein inputting anomaly data detected as anomaly by an anomaly detecting algorithm that outputs an anomaly degree of input data for vectors, using learning of the vectors in a normal state (Paragraph 73 “Generally, although optimization of the combination is considered not to be solved because the number of combination increase exponentially, the most cases of failure analysis of the embodiments concern a few, e.g., two or three failure candidates that largely affect each failure element (FFs ;
searching for one or more first vectors that decrease the anomaly degree when added to the anomaly data, taking into account a likelihood, for each dimension, of a given dimension being a cause of the anomaly (Paragraph 72 “In the embodiments, the optimization of a combination kv of failure candidates is solved through the following formulating, so that failure factors can be precisely estimated. Under the presence of P combinations of failure candidates and K.sub.i failure candidates in the i-th combination (i=1, 2, . . . , P), the combination kV.sub.best=(k.sub.best1, k.sub.best2, . . . , k.sub.bestP) of failure candidates which combination minimizes the cost C(k.sub.1, k.sub.2, . . . , k.sub.P) (k.sub.j.ltoreq.K.sub.j; j=1, 2, . . . , P) is derived. An example of the cost C is the inverse of the magnitude of compatibility or the number of explanatory variables, and a combination kv of failure candidates that minimizes the inverse of the magnitude of compatibility or the number of explanatory variables is selected as the most suitable combination kv.sub.best of failure candidates.”); and
the outputting includes outputting the cause of the anomaly based on a result of clustering by use of the first vectors and the one or more second vectors, the second vectors being of a plurality of vectors of which causes of anomalies are known and being searched as with the first vectors (Paragraph 67 “Hereinafter, for simplification, description will now be made assuming that the following embodiments carry out a speed path analysis as the failure 

As per claim 17, Kanazawa discloses wherein the output unit is configured to output the cause of the anomaly based on a distance between the first vectors and the one or more second vectors (Paragraph 67 “Hereinafter, for simplification, description will now be made assuming that the following embodiments carry out a speed path analysis as the failure analysis. In this description, an example of a failure element n is a flip flop n (hereinafter abbreviated to a FFn); an example of a failure factor m is a cell type m; and an example of a failure candidate is an activated path connected to a FFn. The following embodiment can also be applied to an error cause analysis in the same manner as a speed path analysis. In an error cause analysis, an example of a failure element is a group (partial circuit) n; an example of a failure factor m is a wiring layer m; and an example of a failure candidate is a candidate region in a group n.”).

As per claim 18, Kanazawa discloses wherein the outputting includes outputting the cause of the anomaly based on a distance between the first vectors and the one or more second vectors (Paragraph 67 “Hereinafter, for simplification, description will now be made assuming that the following embodiments carry out a speed path analysis as the failure analysis. In this 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374.  The examiner can normally be reached on 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        9/08/2021